DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
12. A system, comprising:

a medical device included on a hospital network;

a remote computing device configured with executable instructions stored in non-
transitory memory for servicing the medical device;

one or more external databases included on the hospital network and in
communication with the medical device; and

a supplemental computing device communicates with  the medical device and the one or more external databases via the hospital network and configured with executable instructions stored in non-transitory memory that when executed cause the supplemental computing device to:

identify a first protocol from a list of protocols based on parameters of  the medical device;

executing a model on images received from the medical device;

convert between the first protocol used by the medical device a second
protocol used by the remote computing device;

encrypt communications with the remote computing device via a security
protocol; 

apply a firewall to block, with the supplemental computing device,
unverified traffic between the medical device and the hospital network, permit verified
traffic to pass through the supplemental computing device, and secure open ports on
the medical device, where the firewall does not block data from the one or more
external databases, and where the unverified traffic and the verified traffic are
determined based on a set of screening rules generated based on parameters of the
medical device.
  -----End Examiner’s Amendment----
Response to Arguments
Applicant’s remarks filed on 05/17/2022 have been considered, therefore, see the office action below. 
The examiner will address all other remarks that do not concern the prior art rejections, if any, in the office action below. 
Response to Amendment
Status of the instant application:
Claim[s] 1, 6 – 9, 11, 12, 15, 16, 18 – 22 are pending in the instant application. 
Claim[s] 2 – 5, 10, 13, 14, 17 have been cancelled during prosecution of the application. 

Claim Rejections - 35 USC § 103
As per claim[s] 12, 15, 18, 19 that were rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan [US PGPUB # 201 1/0087237] in view of Yamaki [US PGPUB # 20090113064], further in view of Cherry et al. [US PGPUB # 2019/0190952], applicant’s claim amendments, and the examiner’s amendment stated herein have been considered, therefore, the rejections are withdrawn. 

As per claim[s] 16 that was rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan [US PGPUB # 201 1/0087237] in view of Yamaki [US PGPUB # 20090113064] and Cherry et al. [US PGPUB # 2019/0190952] as applied in the rejection of claim 12 above, further in view of Buck et al. [US PGPUB # 2002/01 86683, the rejections are withdrawn. 

As per claim[s] 20, 22 that were rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan [US PGPUB # 201 1/0087237] in view of Yamaki [US PGPUB # 20090113064] and Cherry et al. [US PGPUB # 2019/0190952] as applied to claim[s] 12 above, and further in view of Chennuru et al. [US PAT # 9716724, the rejections are withdrawn.
Allowable Subject Matter
Claim[s] 1, 6 – 9, 11, 12, 15, 16, 18 – 22 are allowed, but are renumbered as 1 – 14. The following is an examiner’s statement of reasons for allowance: 
Applicant’s remarks and amendments submitted on 05/17/2022 for application number 16556079 have been considered and are persuasive. Therefore, the previously filed claim rejections and objections, if any, have been withdrawn above. The record is clear, therefore, no reason for allowance is necessary.

According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANT SHAIFER - HARRIMAN whose telephone number is (571)272-7910. The examiner can normally be reached M - F: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571- 272- 3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANT B SHAIFER HARRIMAN/          Primary Examiner, Art Unit 2434